Citation Nr: 1414003	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-20 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to November 9, 2010, for additional compensation for dependents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. In September 2007, the Veteran submitted an incomplete VA Form 21-686c, "Declaration of Status of Dependents," for the addition of his spouse and three minor stepchildren as dependents for additional compensation purposes.

2. In letters dated in October 2007 and December 2007, the RO informed him that the information on file regarding his dependents was incomplete, and instructed him that he needed to provide to additional information to complete his application.

3. The Veteran did not provide the requested information within one year of the December 2007 letter, and next communicated with the RO regarding additional compensation for dependents for his spouse and three minor children in November 2010. 


CONCLUSION OF LAW

The criteria for an effective date earlier than November 9, 2010, for additional compensation for dependents have not been  met. 38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.57, 3.109, 3.204, 3.205, 3.401 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

This appeal arises from the Veteran's disagreement with the effective date assigned following the award of additional benefits for dependents.  Courts have held that once a claim has been granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, this case involves the date the Veteran filed his claims for additional benefits for dependents, and concerns evidence already contained in the claims file.  The Veteran does not contend that any additional evidence exists to support his claims.  Rather, he argues that evidence already of record supports his claims for earlier effective dates.  Thus, there is no indication that any further notice or assistance could aid the Veteran in substantiating his claims. See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

Effective date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a). 

Additional compensation for a new dependent will be effective the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award. 38 U.S.C.A. § 5110(f), (g) and (n) (West 2002); 38 C.F.R. § 3.401(b) (2013). 

The "date of claim" for additional compensation for dependents is the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.  

Regarding "establishing entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204." 38 C.F.R. § 3.213(a).

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits. 38 C.F.R. § 3.204.

Marriage is established by evidence including an abstract of the public record of a marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of the marriage and the number of prior marriages if shown on the official record. 38 C.F.R. § 3.205(a).

In addition, the Board notes that the Court has found that, while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information. See McColley v. West, 13 Vet. App. 553, 557 (2000).

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date. See 38 C.F.R. § 3.31.

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent. See 38 C.F.R. § 3.109 (2013).  

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim. See 38 C.F.R. § 3.158 (2013).

Analysis

The Veteran contends that an effective date of September 2007, for the award of dependent benefits, is warranted as that is the date VA received his VA Form 21-686c, "Declaration of Status of Dependents."  He asserts that he submitted all the requested documents in December 2007.  Initially, the Board notes the Veteran indicated that he had been divorced on his January 2004 original application for compensation.

In September 2007, the RO received a copy of the Veteran's marriage certificate and VA Form 21-686c, indicating that at the time he had four dependents (his wife and three stepchildren).

An October 2007 letter from the RO informed the Veteran that the information he provided regarding his dependents was incomplete.  He was provided with a VA Form 21-646c and instructed to indicate the number of his and his spouse's previous marriages.  The October 2007 letter indicated the Veteran had a year from that date to submit additional evidence.  

In December 2007, the RO received a VA Form 21-686c; however, the number of the Veteran's and his spouse's previous marriages was missing.  

In a December 2007 letter, the RO requested the Veteran and his spouse's complete marital history including the number of their previous marriages, the date and place of each previous marriage, and a copy of the public record ending the previous marriages.  The December 2007 letter also indicated the Veteran needed to submit birth evidence (i.e. birth certificate) to establish the dependency of the stepchildren.  

The RO notified the Veteran that his claim was denied in a February 2008 decision letter.  The RO indicated that it would continue processing his claim if he submitted the required evidence by December 18, 2008.  The February 2008 letter advised that information received after December 18, 2008, must be considered a new claim.

The Veteran did not submit a completed VA Form 21-686c with the requested information within one year of the December 2007 letter.

In November 2010, the RO received a VA Form 21-686c, a copy of the Veteran's marriage license, and copies of birth certificates for his dependents (spouse and stepchildren).

In a December 2010 letter, the RO advised the Veteran to fill out boxes 6 and 8 on the VA Form 21-686c indicating the number of times he and his spouse had previously been married.  The RO also requested a copy of the public record ending the Veteran's and his current spouse's previous marriages and a copy of the entire birth certificate for one of the stepchildren (JMS). 

In December 2010, the RO received a VA From 21-686c, a copy of the Veteran and his current spouse's divorce decrees, and a copy of JMS's entire birth certificate.

In January 2011, the RO notified the Veteran of the decision to pay him as a veteran with 3 dependents including his spouse and two minor children effective November 2010 with a December 2010 payment start date.  The letter indicated that the award did not include the claim for dependency for BNT because she turned 18 on October [redacted], 2010.

After a review of the record, the Board finds that an effective date earlier than November 2010 for the inclusion of the Veteran's three dependents is not warranted.  An incomplete claim for dependency was received September 2007.  Letters dated in October 2007 and December 2007 informed the Veteran that the submitted information was insufficient to process his dependency claims and instructed him to complete a VA Form 21-686c.  Throughout the appeal, the Veteran submitted several VA Form 21-686c; however, a completed form was not received until December 2010, after the applicable one year notification period.  

The Veteran has maintained that he sent a claim and documentation for additional compensation for dependents to VA in 2007, which he suggests VA must have misplaced.  Specifically, he argues that the effective date should be September 2007 because this is the date he submitted a VA Form 21-686c listing his current spouse and stepchildren as his dependents.  

The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that Governmental officials are presumed to have properly discharged their official duties. Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Board finds the Veteran's contention that VA misplaced copies of birth certificates does not constitute clear evidence to the contrary as required to rebut the presumption of administrative regularity in processing of his claim for additional compensation for dependents.

The information of record at the time of the February 2008 decision letter was not dispositive as to verifying dependency.  A complete VA Form 21-686c was required to verify the dependency status.  He did not submit a complete 686c or alternative information to establish dependency.  In fact, since he reported "N/A" in regard to previous marriages of his spouse, the information in the 686c was inaccurate.  Additionally, since evidence of dependency for BNT as a minor child was not received before BNT attained the age of 18 (October [redacted], 2010), then additional compensation for BNT is not warranted based on the evidence of record.

As the Court has noted, the duty to assist is not a one-way street or a blind alley.  He had an obligation to submit accurate and complete information in a timely manner.  The Board has considered the arguments set forth by the Veteran.  However, the information necessary to establish entitlement to payments for additional dependents was not received until December 17, 2010, more than one year after the Veteran was notified of the additional information required from him.  Accordingly, there is no legal basis for assigning an effective date earlier than November 9, 2010, for additional dependency allowance and the appeal is denied.

ORDER

Entitlement to an effective date earlier than November 9, 2010 for the grant of additional compensation for dependents is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


